Citation Nr: 1754251	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction now resides with the RO in Baltimore, Maryland.

The Veteran appeared at a videoconference hearing before the undersigned in April 2014.  The Board remanded the appeal for further development in August 2014 and August 2015.


FINDINGS OF FACT

1.  The Veteran's low back disability is the result of an injury in service.  

2.  The Veteran's current right knee disability is the result of an injury in service.  

3.  The Veteran's left knee disability is the result of an injury in service.


CONCLUSIONS OF LAW

1.  Low back disability was incurred in active duty service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Right knee disability was incurred in active duty service.  38 U.S.C. §§1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  Left knee disability was incurred in active duty service.  38 U.S.C. §§1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has been diagnosed currently with degenerative disc disease of the lumbosacral spine, lumbosacral spondylosis and degenerative arthritis of both knees.  See VA examination of January 2016.  He provided testimony in April 2014 that he injured his back and knees jumping in and out of transports, during long marches with heavy rucksacks and from falls in service.  

A July 1977 service treatment record (STR) documents that the Veteran reported pain in his left leg due to falling down.  The examiner noted his leg was slightly swollen in a small area.  In an October 1977 STR, he reported running and falling down on his knees on a hardtop road.  The examiner noted pain on movement and touch, and recommended no running until he could be seen by a doctor.  In March 1979 STRs, he reported hitting his right leg along the center and he had pain on palpation.  In a February 1980 separation examination, he selected "yes" for trick or locked knee and recurrent back pain.  The examiner diagnosed him with chondromalacia and muscle strain.

In a January 2016 VA examination, the examiner determined that the radiological findings showed degenerative disc disease of the lumbosacral spine and lumbosacral spondylosis.  He noted a history of significant low back involvement in service, but that subsequent medical records were essentially silent until the 1990s, which was consistent with the Veteran's history of diminished pain with diminished activity when he left service.  

The examiner indicated that, later in time, the medical records demonstrated a progression of a low back condition, with multiple musculoskeletal problems including: incomplete tetraplegia secondary cervical myelopathy; a hip fracture in June 2012 sustained from a motor vehicle accident (MVA); and left total hip replacement in November 2012 (status post left acetabular fracture and right femoral fracture with conversion of the left acetabular fracture to a total hip replacement).  

Additionally, the examiner determined that the Veteran's clinical presentation was consistent with bilateral degenerative arthritis of both knees.  Service treatment records documented bilateral knee problems, including in his separation evaluation in 1980.  The examiner observed that right knee pain was documented in medical records in 1987, bilateral knee complaints in 2006, and further documentation in 2010 and thereafter.  

The Veteran reported that he sustained bilateral knee injuries in service with several falls resulting in pain and swelling.  He noted knee pain had gradually progressed over the years, more severe on the left than the right, and reported an accident in 1986 when he worked as a tractor trailer driver.  The examiner did not provide an opinion as to whether the Veteran's low back and bilateral knee disabilities were at least as likely as not (probability 50 percent or greater) the result of a disease or injury in service.

In an October 2016 VA examination, the examiner determined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness, to include jumping out of armored personnel carriers, carrying heavy rucksacks, or other wear and tear, and/or falls in service.  The examiner reasoned that, after a review of the claims file, he was unable to find any medical care for chronic recurrent low back pain or condition in service; however, he did note a January 1979 incident in which the Veteran was seen for acute low back pain of a week and a half.  The diagnosis at that time was strain due to improper body mechanism, which resolved after taking medication.  The examiner reported that he also took into consideration MVAs since service and the Veteran's testimony regarding those incidents.  

The October 2016 examiner opined that it was less likely than not that the current bilateral knee disabilities were incurred in, or caused by service; to include jumping out of armored personnel carriers, carrying heavy rucksacks, or other wear and tear, and/or falls in service.  He stated that he was unable to find any medical care for chronic recurrent bilateral knee pains or conditions while in service.  He indicated a July 1977 fall resulting in a contusion that resolved, and a normal February 1980 separation evaluation.  The examiner finally reported that the Veteran was seen after an MVA in 1979 for a mild concussion, but there were no complaints of bilateral knee pain or back pain.

The January 2016 examiner did not provide a nexus opinion, and the October 2016 examiner incorrectly noted a normal 1980 separation evaluation despite 1) the Veteran's answer of "yes" to questions in the medical history portion of a separation examination as to whether he had trick or locked knees and recurrent back pain and; 2) the separation examiner noting chondromalacia and muscle strain as diagnoses.  The examiner also relied heavily on the absence of medical records to rationalize the opinion; however, the Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).

The negative medical opinions regarding a connection between the Veteran's low back, and right and left knees and service, were based upon "silent post-service records" and a lack of documentation of evaluation, diagnoses, or treatment of back and knee difficulties since service, other than for MVAs.  The service treatment records located in his electronic folder are dated from 1977 to 1980; and post-service records are dated 1985-86 and 1996-present.  He has claimed knee issues since the date of his initial claim for benefits in May 1996, and back trouble since his claim in August 2007.  The record has consistently shown complaints of back and bilateral knee issues dated from service, and diagnoses as early as February 2006.  The Veteran reported that, after he injured his knees, he was told by physicians that it was due to wear and tear on his joints in service.

While the medical opinions are inadequate, because the examiners failed to consider the Veteran's competent reports, they imply that if the Veteran's reports were accepted, a nexus would have been found.  Other evidence supporting a nexus to service includes 1) service treatment records and numerous post-service records confirming degenerative disc disease of the lumbosacral spine, lumbosacral spondylosis and bilateral knee degenerative arthritis; 2) service treatment records demonstrating in-service occurrences such as falls in service, swollen knees, back strains, chondromalacia and muscle strain and; and 3) the Veteran's competent and credible reports of injuries in service.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a back disability, and right and left knee disabilities is granted.  38 U.S.C. § 5107(b) (West 2012).


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


